John E. Haapala, Jr.
OSB 061739
401 E. 10th Ave., Ste. 240
Eugene, OR 97401
Ph: 541-345-84 74
Fax: 541-345-323 7
jeh@haapalaw.com
Attorney for Plaintiff




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON

STEVEN H. EBERHARDT,                           Case No. 1:17-CV-01802-CL

        Plaintiff,

   V.                                          ORDER AWARDING ATTORNEY FEES
                                               PURSUANTTOTHEEQUALACCESSTO
CAROLYN COLVIN,                                JUSTICE ACT
Commissioner, Social Security
Administration,

        Defendant.


        Based upon the stipulation of the parties, it is hereby ORDERED that, pursuant

to the Equal Access to Justice Act, 28 U.S.C. § 2412, an attorney fee in the amount of

$7, 141.12 shall be awarded to Plaintiff.

        The parties agree that this award will be paid to Plaintiff's attorney, dependent

upon verification that Plaintiff has no debt which qualifies for offset against the award,

pursuant to the Treasury Offset Program as discussed in Astrue v. Ratliff ,560 U.S. 586

(2010). If Plaintiff has no such debt, then a check shall be made to Plaintiff's attorney,

and mailed directly to Plaintiff's attorney at: 401 E. 10th Ave., Ste. 240, Eugene, OR




1 - ORDER AWARDING ATTORNEY FEES PURSUANT TO THE EQUAL ACCESS
TO JUSTICE ACT
97401. If Plaintiff has a debt, then a check for any remaining funds after offset of the

debt shall be made to Plaintiff and mailed to Plaintiff's attorney's office.

       There are no other costs or expenses to be paid herein.




Submitted by:
John E Haapala, OSB 061739
401 E. 10th Ave., Ste. 240
Eugene, OR 97401
Attorney for Plaintiff




2 - ORDER AWARDING ATTORNEY FEES PURSUANT TO THE EQUAL ACCESS
TO JUSTICE ACT
